Citation Nr: 0500957	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
a seizure disorder for the period May 1, 1997, to January 25, 
2000.

2.  Entitlement to restoration of a 10 percent evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder



INTRODUCTION

The veteran had active service from July 1978 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The decisions reduced the ratings for the 
seizure disorder to 10 percent and for hypertension to 
noncompensable effective May 1, 1997.  The RO restored the 20 
percent rating for seizures effective January 25, 2000.

In light of the content of the veteran's March 1997 notice of 
disagreement, the Board deems the issues of the case to be as 
stated above.  Therefore, the veteran's assertions in an 
April 1997 statement and his August 1997 substantive appeal, 
which appear to imply that his seizure disorder rates an 
evaluation higher than the original one, and those of the his 
representative as concerns the current severity his seizure 
disorder and hypertension, are deemed to be separate claims 
for an increase, and they are referred to the RO for 
appropriate development and action.  Further, as requested by 
the veteran's representative, his claim for a compensable 
evaluation for his tinnitus also is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evaluations of the veteran's seizure disorder and 
hypertension were in effect for less than five years at the 
time a reduction was proposed.

2.  For the period May 1, 1997, to January 24, 2000, there 
was some evidence of a major seizure in April or May 1997, 
and there was some evidence of a few minor seizures in 1997 
and 1998.  Thus, it is likely that the veteran's seizure 
disorder more nearly approximated at least one major seizure 
during a two-year period or at least two minor seizures 
during a six-month period in this time period.

3.  Prior to June 1, 2002, the veteran's hypertension did not 
more nearly approximate diastolic pressure predominantly 100 
or more.

4.  The evidence of record shows that, for the period 
beginning on June 1, 2002, the veteran's hypertension more 
nearly approximated diastolic pressure predominantly 100 or 
more.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for restoration of a 20 percent 
evaluation for a seizure disorder for the period May 1, 1997, 
to January 25, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.3, 4.7, 
4.124a, Diagnostic Code (DC) 8911(2004).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for restoration of a 10 percent 
evaluation for hypertension, effective June 1, 2002, but no 
earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.3, 4.7 (2004); 
38 C.F.R. § 4.104, DC 7101 (1997-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1993.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran did not in fact apply 
for a reduction in the evaluations of his disabilities but 
only responded to the RO's initiative.  Thus, technically, 
the VCAA was not triggered by an application for benefits.  
Nonetheless, in a July 1996 letter, the RO fully informed the 
veteran of the proposed action and his right to respond and 
be heard, as required by the applicable regulatory criteria.  
Third, the veteran's case remained under continuous 
development throughout the appeal period.  Fourth, the 
veteran was provided with VCAA notice during the appeal 
period.

In a letter dated in March 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had obtained his VA 
treatment records, and that the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter also informed the veteran to provide the RO with 
copies of any private treatment records in his possession.  
The July 2003 supplemental statement of the case (SSOC) 
reflects that the veteran did not respond to the letter.  The 
RO provided the veteran another letter in July 2003.  The 
veteran did not respond to it either.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran was apprised of the procedure under 
which his evaluations would be reviewed, and his case has 
been under continued development.  Further, he did not 
respond to the letter or the July 2003 SSOC with additional 
evidence or a request that other identified evidence be 
obtained.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that there is no missing evidence to be 
obtained, the Board finds no prejudice to the veteran.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).  Based on 
this information sent and received it is concluded that he 
has been essentially instructed to submit all evidence that 
he has.  As such, no further notice is indicated.  See 
38 C.F.R. § 3.159.

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records, associated submitted private records 
with the case file, and arranged for appropriate examinations 
throughout the appeal period.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained, or that there is a request for assistance which 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Historically, the July 1994 rating decision granted service 
connection for seizure disorder with an evaluation of 20 
percent, effective September 14, 1993, and for hypertension 
with an evaluation of 10 percent, effective September 30, 
1993.  The February 1997 rating decision reduced the 
evaluation of the veteran's seizure disorder from 20 percent 
to 10 percent, effective May 1, 1997, and his hypertension 
from 10 percent to zero percent, effective May 1, 1997.  The 
July 2003 rating decision restored the 20 percent evaluation 
for seizure disorder, effective January 25, 2000, and 
continued the noncompensable evaluation for hypertension.

Factual background.

While in active service, the veteran was placed on the 
temporary retired list due to his seizure disorder.  A June 
1993 Narrative Summary in the service medical records 
reflects that the veteran experienced a generalized motor 
seizure in January 1982.  Neurological examination disclosed 
no abnormalities, and medical authorities opined it was an 
alcohol withdrawal seizure.  In April 1993, while in 
training, the veteran was leading a squad.  As he prepared to 
order the squad to march, he lost consciousness, and 
witnesses observed generalized motor seizure activity.  The 
veteran was prescribed Dilantin, and he was advised to remain 
on anticonvulsants for the next two years.  In June 1993, an 
Air Force Medical Evaluation Board recommended the veteran be 
placed on the temporary retired list.  He was placed on the 
temporary retired list effective August 1993.

The September 1993 VA examination report reflects the 
veteran's active service medical history of the seizures in 
1982 and 1993.  The examiner deemed the veteran's blood 
pressure to be elevated for his age: it was 145/100 sitting, 
135/95, lying, and 160/105 standing.  Sitting after exercise, 
it was 150/105, and two minutes later, it was 135/100.  His 
heart was regular rate and rhythm.  The veteran's reported 
history was tonoclonic seizures in 1982 and 1993 with loss of 
consciousness but no tongue biting or incontinence of bowel 
or bladder.  Physical examination revealed no abnormalities, 
and the examiner rendered a diagnosis of history of two 
tonoclonic seizures.

In August 1995, the veteran was removed from the temporary 
retired list and separated from active service.  The RO 
arranged for an examination to determine the current state of 
the veteran's disabilities, but the veteran failed to appear 
for the scheduled VA examination in November 1995.  The 
February 1996 rating decision documented this fact and 
proposed to reduce the evaluation of his seizure disorder to 
10 percent, and his hypertension to noncompensable.  The 
March 1996 RO letter, which informed the veteran of the 
proposal, informed him that he would be scheduled for another 
examination, provided he indicated his willingness to report 
for it.

The May 1996 VA examination report reflects that the veteran 
was started on Dilantin, 300 mg daily, in 1993 and he 
reported no difficulties from that point on.  He was employed 
as a police dispatcher, and the report noted that he was 
asymptomatic.  Physical examination revealed him to be alert 
and oriented.  Calculations, general knowledge, and memory 
were intact, and cranial nerves I through XII were within 
normal limits, as were motor sensory examination, 
coordination, and reflexes.  The examiner rendered an 
impression of seizure disorder, grand mal with focal onset, 
good control on Dilantin.

The May 1996 hypertension examination report reflects that 
the veteran reported a five-year history of hypertension and 
that he had never been prescribed medication.  He reported a 
10-year history of recurrent headaches but denied blurred 
vision.  Examination of the cardiovascular system revealed S1 
and S2 to be regular, and there were no murmurs or S3 heard.  
Sitting blood pressure was 130/98 and recumbent, 130/92.  An 
EKG showed normal sinus rhythm and was within normal limits.  
The report reflects a diagnosis of history of hypertension 
and not on medication.

Subsequent to the May 1996 examinations, the June 1996 rating 
decision formally proposed the reduction as reflected in the 
February 1996 rating decision.  A July 1996 RO letter 
informed the veteran of the June 1996 rating decision, and 
the veteran requested a hearing.

At the October 1996 RO hearing, the veteran and his 
representative asserted that the May 1996 hypertension 
examination was inadequate, in that only one reading was 
taken.  He related that he was not on medication for his 
hypertension and that it was controlled with diet and 
exercise.  As concerned his seizure disorder, the veteran 
related that his last seizure was summer of 1995.  He further 
related that, since 1995, he had not had similar seizures but 
that maybe he had come close to having one.  He attributed 
the fact that he did not to his medication.  At the time of 
the hearing he denied any restrictions on his driver's 
license.  The veteran related that his May 1996 neurological 
examination did not include an EEG.  The Hearing Officer (HO) 
inquired into the veteran's feelings of coming close to a 
seizure and asked how often did the feelings occur.  The HO 
asked if the frequency during the past year was once a month, 
twice a month, or every other month.  The veteran responded 
that he had no idea, that it was not frequent, and not as 
frequent as the intervals suggested by the HO.

In an April 1997 statement, in which he repeated his 
disagreement with the February 1997 rating decision, the 
veteran related that he had in fact experienced at least 
three or more minor seizures during the prior year, and that 
his diastolic blood pressure had been more than 100 during 
the prior year.  In his August 1997 substantive appeal, the 
veteran again described how his minor seizures had changed in 
character and increased in frequency.  He related that the 
onset of his minor seizures is characterized by sweating, 
confusion, and momentary loss of consciousness.  The veteran 
also asserted that his diastolic blood pressure continued to 
be in the 135/138 range, and that his VA-recorded readings in 
February 1997 of 138/98, 138/98, and 130/92, were not normal 
readings, and he had not been offered medication.

The veteran submitted a private May 1997 report of R.R.L., 
MD, with his substantive appeal to support his assertions.  
Dr. L's report reflects the veteran's history as reported to 
him, which was that the veteran had a few seizures in 1995 
and 1996, and that they had changed in character.  The 
veteran also reported to Dr. L that he had been seizure-free 
in 1997.  Dr. L's report also reflects that the veteran's 
hypertension was controlled with diet, and that a 1995 EEG 
showed bifrontal temporal spike and slow wave activity 
suggestive of a generalized seizure disorder.  Dr. L's 
neurological, motor, sensory, and cerebellar examinations 
revealed no abnormalities.  His diagnostic impression was 
that the veteran's clinical history and examination were 
consistent with a general tonic-clonic seizures, and he 
recommended that the veteran continue to take Dilantin.

In a November 1997 statement, the veteran related that his 
minor seizures were increasing in frequency and getting 
worse.  During conversations he would suddenly experience a 
burning sensation in his head, become incoherent, and start 
shaking, and temporarily lose consciousness.   In a separate 
November 1997 statement, his wife described the veteran's 
seizures and related that he instructed her not to call an 
ambulance in the event of a minor seizure.  She described a 
major seizure he had in 1996 and how, after it ceased, he 
told her not to call an ambulance for fear of losing his job 
as a police dispatcher.  She then described a seizure he 
experienced approximately in April 1997, when she returned 
home from a trip and found him confused and bleeding from his 
mouth.  He refused to allow her to carry him to an emergency 
room.

VA medical records in the late 1990's contain a history of a 
major seizure in April or May 1997.  Since then, into 1998 
there were some reports of minor seizures.  In early 1999 he 
was reported to be seizure free, but seizures are shown, at 
least by history, to be increasing in late 1999.  This lead 
to a change in medication in 2000 to attempt to further 
control the seizures.

An August 1999 VA general examination report reflects that 
the veteran reported a history of hypertension and that he 
did not take medication.  The report also referenced a 
physical examination in winter of 1998 and another 1998 
physical examination in the Neurology clinic, both of which 
were within normal limits.  Parenthetically, the report 
reflects the first physical as having occurred in winter of 
1999 but, in light of the examination report's date of August 
1999, the Board infers that the report refers to the prior 
winter.  The report reflects that the veteran's blood 
pressure was 163/109 sitting, and 155/98 standing, that he 
had a history of labile hypertension, and that he was not on 
medication.  The diagnoses included seizure disorder.  
Parenthetically, the Board notes that labile is unstable; 
unsteady, not fixed.  Steadman's Medical Dictionary, p. 956, 
27th Edition (2000).

The August 1999 neurological examination report reflects the 
veteran's history of seizure disorder and that he took 
Dilantin, 250 mg daily.  The report reflects that the veteran 
reported that he had not had any seizures during the prior 
two years, and that, as of the date of the examination, he 
was seizure-free.  Physical examination revealed no history 
of migraines.  The veteran reported occasional headaches.  
The diagnosis was seizure disorder.

A January 2000 VA neurology treatment note reflects that the 
veteran's last generalized seizure was in 1997, but in 
December 1999 the veteran experienced two episodes of 
slightly different character: generalized shaking and only 
partial clouding of consciousness, which lasted approximately 
one minute.  The veteran reported both occurred during the 
same week and during periods of extreme fatigue.  A late 
January 2000 VA treatment note reflects a generalized seizure 
which occurred without warning.  The note reflects an 
additional prescription of Gabapentin 300 mg three times a 
day for a week, then twice a day for a week, then back to 
three times a day.

In a September 2000 statement, the veteran related that, in 
January 2000, he experienced a grand mal seizure while home 
alone with this children.  When he awoke, he noticed blood on 
the floor which he attributed to his having bitten his lip.  
The veteran related that, afterwards, his VA neurologist 
prescribed Gabapentin 900 mg to take daily along with his 
Dilantin.  The veteran also asserted that he was not informed 
of his blood pressure readings at the August 1999 
examination, and that he should have received further 
evaluation.

A March 2000 treatment note reflects that the veteran had not 
experienced any seizures since starting the Gabapentin.  The 
note also reflects that the veteran's reported numbness in 
his left hand was due to ulnar nerve compression.  An April 
2000 EMG confirmed that impression.  The veteran had surgery 
in May 2000 for the ulnar nerve disorder.  Immediately prior 
to surgery, the veteran manifested blood pressure readings of 
182/109, 165/102, and 160/99.  In the recovery room after the 
surgery, readings 15 minutes apart were, 145/96, 136/74, and 
129/91.  When discharged, his blood pressure was 134/88.

An April 2001 VA treatment note reflects that the veteran's 
last reported seizure was approximately a year earlier.  He 
denied tremors, dizziness, or gum hypertrophy.  Physical and 
neurological examinations were normal, and the note reflects 
that the veteran had driving privileges.

The July 2003 VA hypertension examination report reflects 
that the veteran reported that he was treated by a private 
provider for his hypertension, and that, as of "last June" 
he was taking Diovan.  The veteran's blood pressure was taken 
twice on the right side while standing and both readings were 
150/90.  The report reflects that no evidence of 
arteriosclerosic complications was noted.  The diagnosis was 
essential hypertension.  The July 2003 epilepsy examination 
report reflects the veteran was taking Dilantin, 300 mg, 
Gabapentin, and Neurontin, 300 mg three times a day.  The 
veteran reported a grand mal seizure in the fall of 2002, and 
that he had several petit mal seizures.  The diagnostic 
assessment was grand and petit mal seizures which began in 
active service.

Analysis.

Disabilities which have not become stabilized and are likely 
to improve may be reevaluated upon reexaminations which 
disclose improvement that warrant a reduction in rating.  
38 C.F.R. § 3.344(c).  Prior to reducing a rating, however, 
VA must comply with the applicable regulatory criteria.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 585, 595 (1991).  These 
criteria provide that, when a reduction in evaluation of a 
service-connected disability is considered warranted, and a 
reduction will result in a decrease of compensation benefits 
being made, a rating proposal in reduction will be prepared 
setting forth all material facts and reasons, and the 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation should be kept at the 
current level. If additional evidence is not received within 
that period, a final rating action will be taken and he will 
be reduced to the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e).

The evidence of record shows the veteran's grants of service 
connection for, and the evaluations of, his seizure disorder 
and hypertension had been effect for less than five years 
when the reduction was proposed in June 1996.  Further, a 
March 1996 RO letter informed the veteran of the attached 
June 1996 rating decision, which proposed the reduction, and 
informed him of his procedural rights.  Thus, the record 
shows the RO to have complied with the procedural 
requirements of 38 C.F.R. § 3.105(e), and the issue for the 
Board is whether the veteran's seizure disorder in fact 
improved during the period May 1, 1997, and January 25, 2000, 
and whether his hypertension has more nearly approximated a 
compensable evaluation since May 1, 1997.

Seizure disorder.

The rating criteria for epilepsy provide that grand mal 
seizures are rated as major seizures, 38 C.F.R. § 4.124a, DC 
8910, and petit mal seizures are rated as minor seizures.  
DC 8911.  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of    
postural control (akinetic type).  Id., Notes (1) and (2).

A 20 percent evaluation is allowable where the evidence 
shows at least one major seizure in the past two years, or 
at least two minor seizures in the last six months.  A 
confirmed diagnosis of epilepsy, with a history of seizures, 
allows a 10 percent evaluation.  Where continuous medication 
is required to control the epilepsy, 10 percent is the 
minimum evaluation.  Id.

The May 1996 epilepsy examination report reflects that the 
examiner noted the veteran's epilepsy to be asymptomatic and 
under good control with the Dilantin.  The Board notes that 
the veteran's testimony at the October 1996 RO hearing did 
not really contradict those findings.  The Board further 
notes that the veteran's assertions in his April 1997 
statement are not in accord with his reports to the examiner 
at the May 1996 examination or his private provider's, Dr. 
L's report.  Dr. L's report reflects that, as of May 1997, 
the veteran was seizure-free.

Nevertheless, subsequent history provided on several 
occasions to the VA, is of a major seizure in April or May 
1997.  This history is recorded on several occasions in 
seeking treatment, and is listed with previously verified 
symptoms.  His private doctor, and VA records suggest that 
in 1997 and 1998 he had a few minor seizures, not apparently 
clinically confirmed.  In 1999 he is reported to be 
essentially seizure free, but there is a history of a major 
seizure in the last 2 years.  Moreover, evidence in late 
1999 shows the recurrence of some minor seizures.  This 
resulted in a change in medication in early 2000.

Thus, there is at least some evidence of a major seizure in 
the time approximating the reduction in this case.  Further, 
around that time and into at least 1998, there is evidence 
of a couple minor seizures.  There is a period without 
significant activity, with a recurrence in late 1999 and 
early 2000 leading to a restoration of the 20 percent 
rating.  The Board concludes that, with resolution of 
reasonable doubt in the appellant's favor, the 20 percent 
rating should be restored from May 1, 1997 to January 25, 
2000, as the symptoms more closely approximated the higher 
rating, and the reduction can not be sustained.

Hypertension.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The rating criteria for hypertension were changed, effective 
January 12, 1998.  In light of the fact that the RO proposed 
to reduce the veteran's evaluation, and in fact did reduce 
it, prior to that date, the veteran may be considered under 
the prior criteria if they are more favorable.  Under the 
current criteria, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For VA purposes, 
the term hypertension means that the diastolic blood 
pressure is  predominantly 90 mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is  predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101.

Although the current criteria allow service connection and 
an evaluation for hypertension based on systolic or 
diastolic pressure readings, the prior criteria did not 
contain the requirement of two or more readings taken on at 
least three different days.  See 38 C.F.R. § 4.104, DC 7101 
(1997).  Thus, in light of the fact that the medical 
evidence does not show the veteran's blood pressure readings 
to have met this requirement, the Board deems the prior 
criteria as more favorable to the veteran and will apply 
them to his appeal.  The prior criteria provide that, 
diastolic pressure predominantly 100 or more allows an 
evaluation of 10 percent.  If continuous medication is shown 
to be necessary for control of hypertension with a history 
of diastolic pressure predominantly 100 or more, a minimum 
evaluation of 10 percent is required.  Id., Note 2.

The September 1993 examination report reflects that four of 
five blood pressure readings showed diastolic pressure of 
100 or more, and his diagnoses included hypertension.  The 
veteran's The July 1994 rating decision initial 10 percent 
evaluation reflected that medical finding.  The May 1996 
examination report, however, reflects that the veteran's 
diastolic pressure was less than 100, and he was not on 
medication.  The Board notes the veteran's complaint as 
concerns how many times his blood pressure was taken but 
discerns no evidence that the two readings reflected an 
inaccurate picture of his hypertension.  Further, the 
veteran did not dispute the fact that he was not on 
medication at the time.  There is no evidence of a different 
disability picture as concerns his hypertension until the 
August 1999 examination.  The August 1999 report reflects 
the veteran's sitting blood pressure to have been 163/109, 
and standing, 155/98.  Thus, only the sitting diastolic 
pressure was 100 or above, and the report reflects that he 
still was not on medication to control his blood pressure.

The July 2003 examination report, however, reflects that the 
veteran's hypertension disability picture had in fact 
changed, in that he was diagnosed with essential 
hypertension and he required continuous medication.  The 
Board notes the report reflects that the veteran's 
medication was prescribed "last June," which could mean 
either June 2003 or June 2002.  According the veteran the 
benefit of the doubt, 38 C.F.R. § 4.3, the Board infers 
that, had it been June 2003, the examiner would not have 
used "last" as a modifier.  Further, the June 2003 report 
reflects his medicated diastolic pressure was 150/90.  In 
light of the 163/109 reading in August 1999, and the fact 
that the veteran's private provider deemed continuous 
medication necessary to control his hypertension, again 
according the veteran the benefit of the doubt, the Board 
finds that the veteran's diastolic pressure more nearly 
approximated predominantly 100 or more as of June 1, 2002.  
38 C.F.R. §§ 4.3, 4.7; 4.104, DC 7101 (1997).

Accordingly, for the reasons set forth above, the Board 
finds that the evidence preponderates against restoration of 
the veteran's 10 percent evaluation for his hypertension 
prior to June 1, 2002.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to restoration of a 20 percent evaluation for a 
seizure disorder for the period May 1, 1997, to January 25, 
2000, is granted subject to the law and regulations governing 
the award of monetary benefits.

Entitlement to restoration of a 10 percent evaluation for 
hypertension, effective June 1, 2002, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


